Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 LIBERATA THOMPSON                      )
                                        )
               Plaintiff,               )   Case No. 19-cv-60366-DPG
                                        )
 vs.                                    )
                                        )
 LAGO MAR MEMBERSHIP                    )
 ASSOCIATION, INC., d/b/a               )
 LAGO MAR COUNTRY CLUB,                 )
                                        )
               Defendant.               )
                                        )

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                        TO PLAINTIFF’S COMPLAINT

        Defendant, LAGO MAR MEMBERSHIP ASSOCIATION, INC., d/b/a LAGO MAR

 COUNTRY CLUB (“Defendant and/or “LAGO MAR”) by and through undersigned counsel, files

 its Answer and Affirmative Defenses to Plaintiff, LIBERATA THOMPSON’S Complaint [DE 1]

 and states:

                                            ANSWER

        1.     Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        2.     Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        3.     Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        4.     Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 2 of 11




        5.     Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        6.     Admitted.

        7.     Admitted.

        8.     Denied.

        9.     Denied.

        10.    Denied.

        11.    Denied.

        12.    Denied.

        13.    Denied.

        14.    Denied.

        15.    Denied.

        16.    Denied.

        17.    Denied.

        18.    Denied.

        19.    Denied.

        20.    Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        21.    Admitted.

        22.    Denied.

        23.    Denied.

        24.    Denied.

        25.    Denied.



                                               2
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 3 of 11




        26.    Denied.

        27.    Denied.

        28.    Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        29.    Denied.

        30.    Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        31.    Denied.

        32.    Defendant responds to this allegation that the email speaks for itself.

        33.    Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        34.    Denied.

        35.    Denied.

        36.    Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        37.    Denied.

        38.     Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        39.    Denied.

        40.    Defendant realleges each and every response set forth hereinabove.

        41.    Denied.

        42.    Denied.

        43.    Denied.



                                                 3
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 4 of 11




        44.    Denied.

        45.    Denied.

        46.    Denied.

        47.    Denied.

        48.    Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        49.    Defendant realleges each and every response set forth hereinabove.

        50.    Denied.

        51.    Denied.

        52.    Denied.

        53.    Denied.

        54.    Denied.

        55.    Denied.

        56.    Denied.

        57.    Denied.

        58.    Denied.

        59.    Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        60.    Denied.

        61.    Defendant realleges each and every response set forth hereinabove.

        62.    Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        63.    Denied.



                                               4
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 5 of 11




        64.     Denied.

        65.     Denied.

        66.     Denied.

        67.     Denied.

        68.     Defendant is without knowledge as to the allegations contained in this paragraph

 and can neither admit nor deny same.

        69.     Denied.


                                    AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

        As and for its First Affirmative Defense, Defendant states that this Court lacks subject

 matter jurisdiction over Plaintiff’s claim under the FLSA. In particular, the Plaintiff has failed to

 properly plead sufficient facts, and cannot otherwise prove any facts to show that the statutory

 requirements of the Fair Labor Standards Act (the “FLSA”) can ever be met. The Defendant is

 not an “enterprise engaged in commerce” and the Plaintiff did not engage in commerce or in the

 production of goods for commerce. Therefore, this Court has no subject matter jurisdiction over

 this matter, and this Defendant is entitled to a judgment in their favor as a matter of law.

                                    Second Affirmative Defense

        As and for its Second Affirmative Defense, Defendant states that Plaintiff has failed to

 state a cause of action under the FLSA or any applicable state law upon which relief can be granted.

 For the FLSA to apply, both the minimum wage and overtime sections of the FLSA require that

 the claimant, (1) be “engaged in commerce or in the production of goods for commerce”, or (2) be

 “employed in an enterprise engaged in commerce or in the production of goods for commerce.”

 Garay v. B & G Volker Corp., 2000 WL 1717632 (S.D.Fla. 2000). Plaintiff has failed to


                                                   5
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 6 of 11




 sufficiently and properly plead facts and cannot otherwise prove any facts to show that the above

 requirements have been (or could be) met. Therefore, Defendant is entitled to a judgment in their

 favor as a matter of law.

                                    Third Affirmative Defense

        As and for its Third Affirmative Defense, Defendant states that the Plaintiff is not protected

 under the FLSA or any applicable state law. The FLSA, § 213(a), exempts from the minimum

 wage and overtime provisions of the FLSA bona fide executives, administrative employees and

 professional employees. Therefore, Plaintiff’s claim is barred as a matter of law.

                                   Fourth Affirmative Defense

        As and for its Fourth Affirmative Defense, Defendant states that Plaintiff has failed to state

 a cause of action upon which relief can be granted. In particular, although Defendant continues to

 deny any violations of the FLSA, Plaintiff has failed to sufficiently and properly plead facts, and

 cannot otherwise prove any facts to show that the Defendant has acted willfully or with reckless

 disregard of the provisions of the FLSA concerning payment of minimum wages or overtime.

 Therefore, Defendant is entitled to a judgment in their favor as to this issue as matter of law,

 including any claim made by Plaintiff for liquidated damages.

                                    Fifth Affirmative Defense

        As and for its Fifth Affirmative Defense, Defendant states that Plaintiff has failed to state

 a cause of action upon which relief can be granted. In particular, although Defendant continues to

 deny applicability of the FLSA or any applicable state law, Plaintiff has failed to sufficiently and

 properly plead facts, and cannot otherwise prove any facts to show that the Defendant has violated

 any provision of the FLSA or applicable state law. However, in the event that this Court finds that

 any such violation of the FLSA occurred, Defendant asserts that any act or omission giving rise to



                                                  6
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 7 of 11




 such actions was in good faith and that they had reasonable grounds for believing that their acts or

 omissions were not a violation of the FLSA. Therefore, Defendant is entitled to a reduction of

 damages.

                                     Sixth Affirmative Defense

        As and for its Sixth Affirmative Defense, Defendant states that Plaintiff has failed to

 mitigate and/or avoid the consequences of this action. In particular, without limitation, Defendant

 had established policies and procedures that required employees to report to Defendant’s officers

 and directors of any wrongful acts and/or omissions. Plaintiff, with this knowledge, failed to ever

 report or file any complaint to Defendant’s respective executives and/or administrators that

 Defendant is allegedly violating the FLSA and/or any applicable state law with regards to

 Plaintiff’s alleged employment. Therefore, the Plaintiff should not be entitled to recover any

 damages which could have been avoided.

                                   Seventh Affirmative Defense

        As and for its Seventh Affirmative Defense, Defendant states that Plaintiff has failed to

 state a cause of action upon which relief can be granted. In a lawsuit brought under the FLSA and

 any applicable state law, the plaintiff employee has the burden of proving the existence of an

 employer-employee relationship, coverage under the applicable law (i.e., the FLSA) and a

 violation of statutory standards. The Plaintiff has failed to meet the above burden and cannot

 otherwise prove any facts to show that the foregoing requirements have been met. In particular,

 the Plaintiff is exempt under the FLSA, the FLSA is not otherwise applicable to the Defendant or

 the Plaintiff, and no violations of the statutory standards have occurred. Therefore, judgment must

 be entered in Defendant’s favor as a matter of law as a result of Plaintiff’s failure to adequately

 meet its burden of proof in this matter.



                                                  7
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 8 of 11




                                      Eighth Affirmative Defense

        As and for its Eighth Affirmative Defense, Defendant states that Plaintiff’s claims are

 barred in whole, or in part, by the applicable statute of limitations. There is a two-year statute of

 limitations period that applies to violations of the FLSA. Therefore, an “employee” under the

 FLSA can only recover two years of unpaid wages and/or overtime wages. Accordingly, although

 Defendant continues to deny liability and applicability of the FLSA, damages, if any, are

 specifically limited to two years.

                                       Ninth Affirmative Defense

        As and for its Ninth Affirmative Defense, without assuming the burden of proof, Plaintiff

 was compensated for all hours worked in excess of 40 hours in any particular workweek (as

 Plaintiff reported its time worked) at a rate not less than that set forth by the overtime provisions

 of the FLSA.

                                       Tenth Affirmative Defense

        As and for its Tenth Affirmative Defense, without assuming the burden of proof, Defendant

 complied with all recordkeeping requirements, or other requirements of the FLSA.

                                      Eleventh Affirmative Defense

        As and for its Eleventh Affirmative Defense, the Plaintiff’s claim is estopped by the

 submission of its own time records, for which Defendant compensated her for all overtime worked

 and claimed, if any.

                                      Twelfth Affirmative Defense

        As and for its Twelfth Affirmative Defense, without assuming the burden of proof, any

 violation of the FLSA by Defendant, which is denied, was not willful, and therefore all claims are




                                                   8
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 9 of 11




 limited to a two-year limitations period calculated from the date the named Plaintiff brought suit,

 or any future plaintiff files his or her written consent to join this action.

                                   Thirteenth Affirmative Defense

         As and for its Thirteenth Affirmative Defense, notwithstanding overtime compensation

 actually paid (if any was ever deemed required), and without assuming liability, Defendant is

 entitled to an offset against any amounts due (which are denied), an amount equal to the amount

 Defendant paid, or overpaid, the Plaintiff, including any amounts paid to the Plaintiff under the

 “fluctuating workweek” provisions of the FLSA.

                                   Fourteenth Affirmative Defense

         As and for its Fourteenth Affirmative Defense, although Defendant denies any liability to

 Plaintiff, and without assuming the burden of proof, the time for which Plaintiff seeks

 compensation is de minimus.

                                    Fifteenth Affirmative Defense

         As and for its Fifteenth Affirmative Defense, Defendant states that Plaintiff’s claims are

 barred by doctrine of waiver, estoppel and/or laches.

                                    Sixteenth Affirmative Defense

         As and for its Sixteenth Affirmative Defense, Defendant alleges that Count III of the

 Complaint fails to state a cause of action. A complaint about employer activities is not protected

 under the FWA unless the activities actually violated a law, rule or regulation. Kearns v. Farmer

 Acquisition Company d/b/a Charlotte Honda, 157 So.3d 458, 465 (Fla. 2nd DCA 2015). A good

 faith belief that a violation has occurred is not sufficient; the whistle blower's objection must be of

 an actual violation of a law, rule or regulation. White v. Purdue Pharma, Inc., 369 F. Supp.2d 1335,

 1338-39 (M.D. Fla. 2005). A plaintiff must specify not only the activity that actually violates a



                                                     9
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 10 of 11




  law, rule, or regulation, but also the “law, rule or regulation” it allegedly violates. Shultz v. Tampa

  Electric Co., 704 So.2d 605, 606 (Fla. 2d DCA 1997). Vague or general allegations of violations

  of laws are insufficient for pleading a claim under the FWA.

                               Notice of Intent to Seek Attorney’s Fees

         The Defendant has been required to retain the undersigned law firm and is obligated to pay

  it a reasonable fee as a result of Plaintiff bringing this action. Defendant is entitled to an award of

  its reasonable attorneys’ fees if as to any and all of the Counts brought by the Plaintiff.


                                                 /s/John J. Shahady
                                                 John J. Shahady, B.C.S.
                                                 Fla. Bar No. 998990
                                                 JShahady@swlawyers.law
                                                 Dambra@swlawyers.law (legal assistant)
                                                 SHAHADY & WURTENBERGER P.A.
                                                 Attorney for Defendant
                                                 One West Las Olas Blvd., Suite 500
                                                 Fort Lauderdale, FL 33301
                                                 Telephone: (954) 376-5958
                                                 Facsimile: (954) 206-0188



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 22, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties identified on the attached Service
  List in the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.



                                                         /s/ John J. Shahady




                                                    10
Case 0:19-cv-60366-RS Document 9 Entered on FLSD Docket 03/22/2019 Page 11 of 11




                                      SERVICE LIST

                Liberata Thompson v. Lago Mar Membership Association, Inc.
                                  Case No. 19-cv-60366-DPG
                   United States District Court, Southern District of Florida

                                           Respectfully submitted,

                                           SHAHADY & WURTENBERGER, P.A.
                                           One West Las Olas Boulevard, Suite 500
                                           Fort Lauderdale, FL 33301
                                           (954) 376-5958 Telephone
                                           (954) 206-0188 Facsimile
                                           Attorneys for Defendant

                                           By:    /s/John J. Shahady
                                                  John J. Shahady, Esq.,
                                                  Fla. Bar No. 998990
                                                  JShahady@swlawyers.law
                                                  dambra@swlawyers.law (legal assist.)

  Charles M. Eiss, Esquire
  Fla. Bar No. 612073
  chuck@icelawfirm.com
  Tiexin Yang, Esquire
  Fla. Bar No. 1010651
  tiexin@icelawfirm.com
  Law Offices of Charles Eiss, P.L.
  7951 SW 6th Street, Suite 308
  Plantation, FL 33324
  954-914-7890 Telephone
  954-423-5298 Facsimile
  Attorneys for Plaintiff




                                             11
